                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LARRY KRUEGER,

        Plaintiff,

v.                                                                Case No. 19-10596

CITY OF EASTPOINTE,
LIEUTENANT CHILDS,
OTHER UNNAMED EASTPOINTE
POLICE DEPARTMENT OFFICERS,
and JOSEPH MADONIA,

     Defendants.
__________________________________/

                                              JUDGMENT

        In accordance with the “Opinion and Order Denying Plaintiff’s Motion for

Summary Judgment and Granting Defendants’ Motion for Summary Judgment” entered

on April 6, 2020,

        IT IS ORDERED AND ADJUDGED that judgment is entered for Defendants City

of Eastpointe, Lieutenant Childs, Other Unnamed Eastpointe Police Department

Officers, and Joseph Madonia and against Plaintiff Larry Krueger. Dated at Port Huron,

Michigan, April 6, 2020.

                                                          DAVID J. WEAVER
                                                          CLERK OF THE COURT

                                                          By: s/Lisa Wagner
                                                           Lisa Wagner, Case Manager
                                                           to Judge Robert H. Cleland
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-10596.KRUEGER.CrossSummaryJudgment.Judgment.docx
